OPINION — AG — ** CONFLICT OF INTEREST — STATE EMPLOYEES — TRAVEL EXPENSES ** (1) ADOPTION BY THE PEOPLE OF STATE QUESTION NO. 466 — AMENDING ARTICLE XV, SECTION 1 CONSTITUTES A REVISION OF THE WHOLE SUBJECT MATTER OF THE FORM OF OATHS OF OFFICE FOR ALL PUBLIC OFFICERS AND THUS SUPERCEDES 51 O.S. 2 [51-2] (2) AMENDED ARTICLE XV, SECTION 1 MODIFIES 51 O.S. 2 [51-2] TO ELIMINATE CERTAIN LANGUAGE IN 51 O.S. 2 [51-2] INCLUDING THE FOLLOWING LANGUAGE RELEVANT TO HIS QUESTION: "NOT RECEIVE, USE OR TRAVEL UPON ANY FREE PASS OR ON FREE TRANSPORTATION DURING BY TERM OF OFFICE". THEREFORE, A PUBLIC OFFICER WOULD `NOT' VIOLATE HIS OR HER OATH OF OFFICE AS PRESCRIBED BY ARTICLE XV, SECTION 1 AND 51 O.S. 2 [51-2] BY RECEIVING, USING, OR TRAVELING UPON ANY FREE OR FREE TRANSPORTATION DURING HIS OR HER TERM OF OFFICE. (3) HOWEVER, A STATE EMPLOYEE `MAY' VIOLATE THE PROVISIONS OF "THE OKLAHOMA ETHICS COMMISSION ACT", SPECIFICALLY 74 O.S. 4241 [74-4241] IF SAID EMPLOYEE ACCEPT COMPENSATION, GIFT, LOAN, ENTERTAINMENT, FAVOR OF SERVICE GIVEN FOR THE PURPOSE OF INFLUENCING HIM OR HER IN THE DISCHARGE OF HIS OR HER OFFICIAL DUTIES. WHETHER IN ANY PARTICULAR INSTANCE THE ACCEPTANCE OF FREE PASSES OR TRANSPORTATION BY A STATE EMPLOYEE IS A VIOLATION OF 74 O.S. 4241 [74-4241] IS A QUESTION OF FACT. (PUBLIC OFFICER, STATE QUESTION) CITE: 74 O.S. 1401 [74-1401], 74 O.S. 1403 [74-1403] 74 O.S. 4200 [74-4200], 74 O.S. 4241 [74-4241], ARTICLE XV, SECTION 1, 51 O.S. 2 [51-2], 34 O.S. 9.A.2 [34-9.A.2] (RICHARD MILDREN) ** SEE: OPINION NO. 87-065 (1988) ** ** SEE OPINION NO. 92-618 (1993) ** ** SEE: OKL., 865 P.2d 1232 (1993), HENDRICK V. WALTERS **